Citation Nr: 1418122	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for rheumatoid arthritis.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for right hip pain.

4.  Entitlement to service connection for left hip pain.

5.  Entitlement to service connection for left knee pain and instability.

6.  Entitlement to service connection for right knee pain.

7.  Entitlement to service connection for cervical spine pain.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for a left shoulder disorder.

10.  Entitlement to service connection for right ankle inflammation.

11.  Entitlement to service connection for left toe inflammation.

12.  Entitlement to service connection for right-hand, fifth-finger fracture residuals.

13.  Entitlement to service connection for anxiety, as secondary to rheumatoid arthritis.

14.  Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Appellant attended an initial period of active duty for training (ACDUTRA) in the Army National Guard of the Commonwealth of Puerto Rico (Guard) from March 1979 to July 1979.  He had subsequent periods of ACDUTRA in May 1980, June 1981, June 1982, May 1983, and from May to June 1984.  The Appellant also appears to have unverified periods of inactive duty for training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in Huntington, West Virginia, which denied service connection for hypertension, right knee pain, right ankle inflammation, left toe inflammation, and right-hand, fifth-finger fracture residuals.  This matter also came before the Board on appeal from a September 2010 rating decision of the RO in San Juan, the Commonwealth of Puerto Rico, which denied service connection for left and right hip pain, left knee pain and instability, cervical spine pain, right and left shoulder conditions, anxiety, and rheumatoid arthritis.  The September 2010 rating decision did not discuss whether new and material evidence had been received to reopen the June 1999 rating decision denying service connection for rheumatoid arthritis, but merely addressed the merits of the issue.

The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The issues of entitlement to service connection for rheumatoid arthritis and anxiety, as secondary to rheumatoid arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1999 rating decision denied service connection for rheumatoid arthritis due to the absence of a current diagnosis of rheumatoid arthritis; the Appellant did not file a timely Notice of Disagreement (NOD) following the June 1999 rating decision, and no new and material evidence was received during the one year appeal period.

2.  The evidence received since the June 1999 rating decision relates to unestablished facts of a currently diagnosed disability and the etiological relationship of that disability to service that are necessary to substantiate a claim of service connection for rheumatoid arthritis.

3.  The Appellant does not currently have a right hip, left hip, right knee, left knee, right shoulder, left shoulder, right ankle, left toe, or spinal disability, or any residuals of a right-hand, fifth-finger fracture, which constitute a disability for VA purposes.

4.  The Appellant did not sustain an injury or disease related to hypertension during a period of ACDUTRA, and no symptoms of hypertension were evident during a period of ACDUTRA.

5.  The Appellant did not sustain a relevant injury related to hypertension during a period of INACDUTRA.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision denying service connection for rheumatoid arthritis became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2013). 

2.  Evidence received since the June 1999 rating decision is new and material to reopen service connection for rheumatoid arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

3.  The criteria for service connection for right hip pain have not been met. 
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

4.  The criteria for service connection for left hip pain have not been met. 
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

5.  The criteria for service connection for left knee pain and instability have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

6.  The criteria for service connection for right knee pain have not been met. 
38 U.S.C.A. 38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

7.  The criteria for service connection for cervical spine pain have not been met. 
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

8.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

9.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

10.  The criteria for service connection for right ankle inflammation have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

11.  The criteria for service connection for left toe inflammation have not been met. 
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

12.  The criteria for service connection for right-hand, fifth-finger fracture residuals have not been met.  38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a) (2013).

13.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.326(a), 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans' Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).

In this decision, the Board reopens the issue of service connection for rheumatoid arthritis and remands it for further development.  As such, no further discussion of VA's duties to notify and to assist is necessary as to that issue.

In July 2009 and September 2010, VA issued the Appellant VCAA notices which informed him of what constituted new and material evidence, the evidence generally needed to support a claim of service connection and the assignment of a rating and effective date for an initial award of service connection, what actions he needed to undertake, and how VA would assist him in developing the claim.  The July 2009 VCAA notice was issued to the Appellant prior to the December 2009 rating decision from which the instant appeal, in part, arises.  The issues on appeal were readjudicated in the two statements of the case (SOC) issued in February 2001, which provided the appropriate regulations for the issues on appeal.  

The Board notes that the September 2010 VCAA notice was issued to the Appellant only one day prior to the issuance of the September 2010 rating decision; however, what constitutes new and material evidence was the only new information included in the September 2010 VCAA.  As the RO effectively reopened the issue of service connection for rheumatoid arthritis (the only issue requiring new and material evidence), and as the Board reopens the issue of service connection for rheumatoid arthritis in the instant decision, there is no harm to the Appellant, as he was previously provided with all the necessary information pursuant to the VCAA.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.   See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Appellant has not been afforded VA medical examinations with respect to the issues being decided in the instant decision; however, the Board finds that such VA examinations are not necessary in order to decide these issues.  VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

As the issues of entitlement to service connection for right hip pain, left hip pain, left knee pain and instability, right knee pain, cervical spine pain, right and left shoulder conditions, right ankle inflammation, left toe inflammation, and right-hand, fifth-finger fracture residuals are being denied due to no current diagnoses of a disability eligible for service connection, examinations are not warranted under McClendon.  Further, as discussed below, the Board finds that these symptoms are part of the issue of service connection for rheumatoid arthritis, which is being remanded in the instant decision for a VA examination.

As to the issue of service connection for hypertension, because the weight of the evidence demonstrates that the Appellant had no injury or disease related to hypertension during a period of ACDUTRA, including no hypertension symptoms of during ACDUTRA, there is no duty to provide a VA medical examination.  Absent evidence of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002); 
38 C.F.R. § 3.159(d).

In the absence of evidence of a disease or injury during a period of ACDUTRA, or even symptoms during ACDUTRA, referral of this case to obtain an examination and/or an opinion as to the etiology of hypertension would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between current hypertension and ACDUTRA would necessarily be based on an inaccurate history regarding what occurred during a period of ACDUTRA, and so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records and both VA and private treatment records.  The Appellant has not identified any outstanding evidence that needs to be obtained, and despite contacting VA on multiple occasions, he has not provided any lay evidence concerning the issues on appeal.  All relevant facts have been developed.  There remains no question as to the substantial completeness of the Appellant's appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.  

Reopening Service Connection for Rheumatoid Arthritis

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen service connection for rheumatoid arthritis. 

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In a June 1999 rating decision, the RO denied a claim of service connection for rheumatoid arthritis.  The RO based the denial on the absence of a current diagnosis of rheumatoid arthritis.  The Appellant did not submit a timely NOD, and no new and material evidence was received during the one year appeal period; thus, the June 1999 rating decision denying service connection for rheumatoid arthritis became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

VA received a letter dated February 2010 from the Appellant's private physician.  The letter conveyed that the Appellant was being treated for rheumatoid arthritis, discussed the relevant symptoms, and indicated that the disability may have been related to the Appellant's service.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, specifically, that the Appellant has a current diagnosis of rheumatoid arthritis which may be related to a period of ACDUTRA, the Board finds that the additional evidence is new and material to reopen service connection for rheumatoid arthritis.

Service Connection Law and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1).

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, consideration of 38 C.F.R. §§ 3.307  and 3.309 (presumption of service incurrence for certain disease) for the periods of ACDUTRA or INACDUTRA is not appropriate.

An individual who has served on active duty is a veteran while an individual who has served only on ACDUTRA and/or INACDUTRA must establish a service-connected disability in order to achieve veteran status.  Harris v. West, 
13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  The fact that a claimant has established status as a "veteran" for purposes of other periods of service (e.g., the veteran's periods of active duty) does not obviate the need to establish that he is also a "veteran" for purposes of periods of ACDUTRA where the claim for benefits is premised on those periods of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  In order to establish "veteran" status and be eligible for service connection for disability during inactive service, the record must establish that he was disabled from an injury (though not disease) incurred or aggravated during INACDUTRA.  Id.; see also Paulson, 7 Vet. App. at 470; Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Service Connection for Right Hip Pain, Left Hip Pain, Left Knee Pain and Instability, Right Knee Pain, Cervical Spine Pain, Right and Left Shoulder Conditions, Right Ankle Inflammation, Left Toe Inflammation,
 and Right Hand, Fifth Finger Fracture Residuals

The Board first notes that an examination received by the Appellant during a period of ACDUTRA in May 1983 reflects that the Appellant had contractions of the distal phalanx of the fifth finger of the right hand.  No other service treatment record, VA medical record, private medical record, or lay statement from the Appellant indicates that he was diagnosed with and/or treated for residuals of a right-hand, fifth-finger fracture; therefore, the weight of the evidence demonstrates that the Appellant does not currently have a right-had, fifth-finger residual disability for VA disability compensation purposes.

VA received a letter from the Appellant's physician in Puerto Rico dated February 2010.  The letter begins by explaining that the Appellant had a history of rheumatoid arthritis.  From there the physician advanced that the Appellant had strong knee pain, with instability, swelling, locking, and limitation of movement.  He also had hip pain with limitation of motion, back pain with muscle pain and stiffness, limitation of movement in the shoulders, right ankle pain and inflammation, and left toe inflammation.  While not entirely clear, likely due to translation issues, it appears to the Board that the physician was discussing the symptoms of the Veteran's diagnosed rheumatoid arthritis.

VA treatment records from 2009 to 2010 reflect that the Appellant complained of symptoms including joint pain and/or swelling, arthritis, myalgias, reduced range of motion in the shoulders, and spinal tenderness.  In each instance, the VA medical professional tending to the Appellant attributed such symptoms to the diagnosed rheumatoid arthritis.  In a March 2010 rheumatology follow-up note, the VA examiner explained that the Appellant was diagnosed with rheumatoid arthritis in 1999 and began DMARD treatment in September 2009.  He originally began receiving treatment in 1999, but stopped his rheumatologic therapy in 2000, which caused the disease to spread to both the upper and lower extremities.  Prior to DMARD treatment, the rheumatoid arthritis was productive of significant arthritic pain and decreased range of motion, particularly at the neck and right shoulder.  The VA medical record further conveyed that the Appellant had appeared at the VA Medical Center (VAMC) complaining of neck and back pain, which the VA examiner attributed to withdrawal, as the Appellant had stopped his prednisone therapy five days earlier.

Symptoms such as pain and inflammation, by themselves, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Here, the weight of the evidence demonstrates that the Appellant's symptoms of pain, inflammation, and limited range of motion in the hips, knees, shoulders, spine, right ankle, and left toes are symptoms of the Appellant's underlying rheumatoid arthritis, and are not disabilities for VA purposes in and of themselves.

The weight of the evidence demonstrates no current right hip, left hip, right knee, left knee, right shoulder, left shoulder, right ankle, left toe, or spinal disability which may be entitled to service connection as any and all present symptomatology is related to the Appellant's diagnosed rheumatoid arthritis, and also demonstrates no existing residuals of a right-hand, fifth-finger fracture.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability").  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Appellant has a right hip, left hip, right knee, left knee, right shoulder, left shoulder, right ankle, left toe, or spinal disability for VA purposes, or any present residuals of a right-hand, fifth-finger fracture, and the issues must be denied.  Because the preponderance of the evidence is against the issues, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Hypertension

In June 2009, the Appellant filed a claim requesting service connection for all conditions reflected in his service medical records and the attached medical certification he provided with the claim.  The medical certification was signed by the Appellant's private physician who had reviewed the service medical records provided to him by the Appellant.  The issue of service connection for hypertension was added to the list of disabilities to be evaluated by the RO, as the private physician noted in the medical certification that the Appellant "showed as having diastolic hypertension from the period of May to June 1994."  The Appellant himself has made no argument, and VA has received no evidence, tending to demonstrate that the diagnosed hypertension was incurred in or was in any way related to his periods of ACDUTRA and/or INACDUTRA.

"Hypertension" is defined as high arterial blood pressure; various criteria for its threshold have been suggested, ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY, 896 (32nd ed. 2012).  Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Additionally, in order for hypertension to be considered compensably disabling, the evidence must show that diastolic pressure is predominantly 100 mm or more, or; that systolic pressure is predominantly 160 mm or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Appellant's service medical records reflect that he received two examinations during his Guard service.  The examination record from May 1983 reflects that the Appellant's blood pressure was well within the normal range with diastolic pressure at 80 mm and systolic pressure at 102 mm.  The Appellant's enlistment examination record from January 1979 conveys that the Appellant's diastolic pressure was 
78 mm and his systolic pressure was 148 mm.  The Board notes that while the January 1979 systolic reading could be considered high, see DORLANDS, the reading of 148 mm does not meet the threshold for isolated systolic hypertension under Diagnostic Code 7101, and the Appellant's own physician in the medical certification advanced that the January 1979 entrance examination showed that the Appellant was "completely normal."  38 C.F.R. § 4.104.

While VA medical records reflect that the Appellant has a current diagnosis of hypertension, after a review of all the evidence, lay and medical, the Board finds that the weight of the evidence preponderates against a finding that service connection for hypertension is warranted.  The Appellant has not advanced, and the record does not reflect, that the Appellant was diagnosed with or displayed symptoms of hypertension during a period of ACDUTRA, or that he suffered an injury or disease of any kind during a period of ACDUTRA that would have caused his diagnosed hypertension.  While the Appellant's periods of INACDUTRA are unverified, the evidence does not show, and the Appellant has not advanced, that he sustained an injury that would have caused his diagnosed hypertension at any point during his Guard service.  Further, the record does not reflect, and the Appellant has not advanced, that any medical professional has opined that the Appellant's hypertension is related to a period of ACDUTRA or INACDUTRA.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding that the Appellant's diagnosed hypertension is related to a period of 

ACDUTRA and/or INACDUTRA, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the appeal to reopen service connection for rheumatoid arthritis is granted.

Service connection for right hip pain is denied.

Service connection for left hip pain is denied.

Service connection for left knee pain and instability is denied.

Service connection for right knee pain is denied.

Service connection for cervical spine pain is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for right ankle inflammation is denied.

Service connection for left toe inflammation is denied.

Service connection for right-hand, fifth-finger fracture residuals is denied.



REMAND

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Appellant has advanced that he is entitled to service connection for rheumatoid arthritis as he began experiencing symptoms of the disability during his initial period of ACDUTRA.  A medical history report dated May 1983, taken as part of a medical examination conducted during a period of ACDUTRA, conveys that the Appellant complained of various episodes of right knee pain which would occur during cold weather.  As there is some evidence that the Appellant's rheumatoid arthritis symptomatology may have first appeared during a period of ACDUTRA, the Board finds that a VA examination and opinion is necessary to determine whether the Appellant's rheumatoid arthritis is related to a period of ACDUTRA.

Additionally, the Appellant's private physician has advanced that the Appellant's anxiety was caused by his rheumatoid arthritis.  As such, the issue of entitlement to service connection for anxiety is inextricably intertwined with the issue of service connection for rheumatoid arthritis and must be remanded pending the results of the VA rheumatoid arthritis examination.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the issues of entitlement to service connection for rheumatoid arthritis and anxiety are REMANDED for the following action:

1.  Schedule the Appellant for the appropriate a VA examination to obtain an opinion on whether the Appellant's diagnosed rheumatoid arthritis is related to a period of ACDUTRA.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Appellant.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided. 

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that the currently diagnosed rheumatoid arthritis had its onset during a period of ACDUTRA; pre-existed and was aggravated (worsened beyond normal progression) during a period of ACDUTRA; or otherwise originated during a period of ACDUTRA.

2.  Then adjudicate on the merits the Appellant's claims for service connection for rheumatoid arthritis and anxiety.  If any benefit sought remains denied, the Appellant should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires 

that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


